Order issued May 27, 2015




                                       S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                       ________________________________________

                                  No. 05-14-00554-CR
                                  No. 05-14-00555-CR
                       ________________________________________

                             JARMAL DEON SPEED, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee


                                        ORDER

                          Before Justices Bridges, Lang, and Schenck

         Based on the Court’s opinion of this date, we GRANT the December 12, 2014 motion of

Nanette Hendrickson for leave to withdraw as appointed counsel on appeal. We DIRECT the

Clerk of the Court to remove Nanette Hendrickson as counsel of record for appellant. We

DIRECT the Clerk of the Court to send a copy of this order and all future correspondence to

Jarmal Deon Speed, TDCJ No. 1926279, Daniel Unit, 938 South FM 1673, Snyder, Texas,

79549.

                                                    / Douglas S. Lang/
                                                    DOUGLAS S. LANG
                                                    JUSTICE